DETAILED ACTION

The following NON-FINAL Office action is in response to application
           14958267 filed on December 3, 2015.
	
Acknowledgements

Applicant hereby elected Group 3 - Claims 5-7 in the Restriction Requirement 
dated 12/03/2018
Claims 19-27 and 40 are pending.
Claims 19-27 and 40 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction


Applicant had elected Group III represented by Claims 5-7 drawn to image watermarking classified in G06T 1/0021 in the Requirement for Restriction sent out on 12/03/2018.  However, Applicant has now filed Claims on 12/24/2020 with Claims 1-18 canceled and added new Claims 19-39. Based on the original restriction requirement, .


Claim Objections

On page 4 of the claims filed on 12/24/2020, there is a claim that is numbered as “I”. For purposes of examination, claim “I” will be considered as claim number “40”. Appropriate correction is required.

Claim Rejections - 35 USC § 101

           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 19-27 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 19-27 and 40 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite generating an identifier or watermark. Specifically, the claim recites “generating a fractal image for incorporation within the item of content, a record of the fractal image used to secure the item of content is itself stored on immutable, See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for generating a fractal image to incorporate within an item of content, storing a record of the fractal image in a database to compare and reference to it to ensure the document is secure and not been altered. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a data file and digital ledger merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a data file, a personal electronic device and digital ledger to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the machine which includes one or more processors that accept code segments containing instructions using a data file, a personal electronic device and digital ledger perform the steps or functions of “generating a fractal image for incorporation within the item of content, a record of the fractal image used to secure the item of content is itself.0 stored on immutable, publicly available ledger such that it maybe referenced and compared to ensure that the secured document has not been altered”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a data file, a personal electronic device and digital ledger to perform the steps amounts to no more than using a data file, a personal electronic device and digital ledger to automate and/or implement the abstract idea of generating an identifier or watermark. The use of a data file, a personal electronic device and digital ledger to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-27 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Broader than the Specification

Claim 19 recites “wherein the fractal image is generated...” The claim is silent as to what generates the “fractal image” as the Applicant’s Specification only discloses that the fractal image may be generated by a credential management system (see PGPUB ¶0116). However, this is not broad enough to support the claim language, in general because the claim is broad enough to read on any device or entity performing the step of “generating a fractal image.”  Therefore the claim language is broader than what is disclosed by the Applicant' Specification, (see MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).

In Re Katz

Claims 19 and 24 recites “… stored on an immutable, publicly available digital ledger” However, this is not supported by Applicant’s originally filed Specification. In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).


Lack of Algorithm

Claims 19 and 24 recite “stored on an immutable publicly available digital ledger, such that…” The specification does not describe the particular algorithm or actions “stored…such that” comprises. Therefore, the specification does not provide a sufficient written description to demonstrate to one of ordinary skill in the art that applicant had possession of the claimed invention. (MPEP 2161.01 (I)).
Claims 23 and 27 recite “II. Any digital database configured to permit…” The specification does not describe the particular algorithm or actions “configured to permit” comprises. Therefore, the specification does not provide a sufficient written description to demonstrate to one of ordinary skill in the art that applicant had possession of the claimed invention. (MPEP 2161.01 (I)).

Claims 20-23, 25-27 and 40 are also rejected as they depend from either Claim 19 or Claim 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-27 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Relative Term Language

Claims 19 and 24 recites “… immutable publicly available digital ledger” and Claims 23 and 27 recite “wherein the immutable, publicly available digital ledger…”. The term "immutable" in Claim 19, 23, 24 and 27 is a relative term which renders the claims indefinite.  The term "immutable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 20-23, 25-27 and 40 are also rejected as they depend from either Claim 19 or Claim 24.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-27 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunetto (US 9,443,233 B1) in view of Rhoads (US 6,311,214 B1) and in further view of Sharma (US 2010/0322469 A1).
Regarding Claims 19 and 24, Brunetto discloses a method digitally securing an item of content by generating a fractal image (Col. 2 lines 61-67, Col. 12 lines 14-41) [for incorporation within the item of content], wherein the fractal image is generated using a fractal generation process that is both deterministic and stochastic (Col. 5 lines 30-40, Col. 12 lines 14-41),
Brunetto does not disclose: for incorporation within the item of content.
Rhodes however discloses: for incorporation within the item of content (Col. 12 lines 55-62, Col. 50 line 37-Col. 51 line 7, Col. 51 lines 13-21, Col. 51 lines 54-64, Col. 53 lines 45-58, Col. 63, lines 20-61, Col. 64 lines 28-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Brunetto to include for incorporation within the item of content, as disclosed in Rhodes, in order to enable everyday objects to communicate their identities and functions to other devices (see Rhodes Col. 2 lines 23-25).
The combination of Brunetto and Rhodes does not disclose: a record of the fractal image used to secure the item of content is itself stored on an immutable, publicly available digital ledger, such that it may be referenced and compared to ensure that the secured document has not been altered.
Sharma however discloses: a record of the fractal image used to secure the item of content is itself stored on an immutable, publicly available digital ledger, such that it may be referenced and compared to ensure that the secured document has not been altered (Fig. 1; ¶0016, ¶0019, ¶0049, ¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Brunetto and Rhodes to include a record of the [fractal image] used to secure the item of content is itself stored on an immutable, publicly available digital ledger, such that it may be referenced and compared to ensure that the secured document has not been altered, as disclosed in Sharma, in order to provide a combination of watermarking and fingerprinting that can address the issues of granularity, robustness and perceptibility, and can allow greater latitude in the design of content identification systems  (see Sharma ¶0008).

Regarding Claims 20 and 25, Brunetto discloses wherein the fractal generation process incorporates digital data from a data file into the fractal image during its generation (Col. 5 lines 30-40)
Regarding Claims 21 and 40, Brunetto discloses herein the fractal generation process incorporates digital data from a data file into the fractal image during its generation, wherein the data file comprises at least one of:  (Col. 5 lines 25-30)
I. digitized biometric data; 
II. encrypted digitized biometric data; 
Ill. user data; 
IV. encrypted user data; 
V. content data relating to the item of content, up to and including the entirety of the item of content; and 
VI. encrypted or cryptographically processed content data related to the item of content.
Regarding Claims 22 and 26, Sharma discloses wherein the item of content is at least one of: (media signal in ¶0015, ¶0016)
I. A physical identity credential; 
II. A digital identity credential stored on a personal electronic device; 
Ill. A digital record of a financial or commercial transaction;
IV. A digital representation of a physical document produced by electronically scanning or photographing the physical document; and 
V. A digitally generated and stored document, regardless of digital generation or storage format.
Regarding Claims 23 and 27, Brunetto discloses wherein the immutable, publicly available digital ledger is at least one of: (Col. 3 lines 43-56, Col. 4 lines 53-66)
I. A distributed digital ledger employing blockchain or similar technology; 
II. Any digital database configured to permit public querying of recorded information, but which applies limits to ability to create or modify records based upon authentication of identity and compliance with permissions required create or modify such records





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685